DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by Vermani et al. U.S. Patent App. Pub. No. 2019/0115970.
Regarding claims 1, 8 and 15, Vermani discloses a device 605 comprising processing circuitry 620 (Fig. 6), the processing circuitry configured to execute software instructions stored in a computer-readable medium (i.e. memory 625) to perform a method to determine one or more symbols associated with a high efficiency (HE) long training field (LTF), wherein the one or more symbols are used for training one or more spatial streams [i.e. NDP information (410 – Fig. 4) containing LTF section that includes OFDM symbols (see ¶ [0028]) associated with a High Efficiency Signal (see ¶ [0067])], determine a first group of spatial streams of the one or more spatial streams, as Vermani discloses transmitting an LTF modulation technique 310-a where a first P-matrix 315-a modulates a first group of space-time-streams across the LTF symbols (see Fig. 3, ¶ [0059]); determine a second group of spatial streams of the one or more 
Regarding claims 2, 9 and 16, Vermani further discloses that an 8 x 8 p-matrix is used for the first group of spatial streams and for the second group of spatial streams, as P-matrix 315-a and P-matrix 315-b is said to be the same matrix in some implementations (¶ [0060]).
Regarding claims 3, 4, 10, 11, 17 and 18, Vermani further discloses that the first and second groups of spatial streams each comprise up to eight spatial streams (¶ [0060]).
Regarding claims 5, 12 and 19, Vermani further discloses that the first group and the second group of spatial streams are trained using up to eight HE-LTF symbols (see ¶¶ [0067]-[0070]).
Regarding claims 6, 13 and 20, Vermani discloses that the processing circuitry is further configured to expand an 8 x 8 p-matrix to up to 16 x 16 p-matrix using a subset of p-matrices (see ¶ [0060]).
Regarding claims 7 and 14, Vermani discloses that the processing circuitry is further configured to determine a 10 x 10 p-matrix, wherein the 10 x 10 p-matrix includes a first element of 10 “1”s and at least a second element based on a weight vector made up of 10 elements (see ¶ [0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sethi et al. U.S. Patent App. Pub. No. 2020/0092142 disclose high efficiency long training filed symbol transmission for multiple transmission streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/29/2021